
	

114 HJ 33 IH: Authorization for Use of Military Force against the Islamic State of Iraq and the Levant
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 33
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Kinzinger of Illinois introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		To authorize the use of the United States Armed Forces against the Islamic State of Iraq and the
			 Levant.
	
	
		1.Short title
 This joint resolution may be cited as the Authorization for Use of Military Force against the Islamic State of Iraq and the Levant.2.Authorization for use of United States Armed Forces(a)AuthorizationThe President is authorized to use the Armed Forces of the United States as the President determines to be necessary and appropriate against the Islamic State of Iraq and the Levant (ISIL) or associated persons or forces as defined in section 4.(b)War Powers Resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).(2)Applicability of other requirementsNothing in this resolution supersedes any requirement of the War Powers Resolution (50 U.S.C. 1541 et seq.).3.ReportsThe President shall report to Congress at least once every three months on specific actions taken pursuant to this authorization.4.Associated persons or forces definedIn this joint resolution, the term associated persons or forces means individuals and organizations fighting for, on behalf of, or alongside ISIL or any closely related successor entity in hostilities against the United States or its coalition partners.5.Repeal of authorization for use of military force against IraqThe Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note) is hereby repealed.
